JUSTICE HOPE delivered the opinion of the court: A petition for adjudication of wardship was filed in the circuit court of McHenry County against the minor-respondent, M.W.W., alleging that he had committed the offenses of theft under $300 (Ill. Rev. Stat. 1981, ch. 38, par. 16 — 1(a)(2)) and criminal damage to property (Ill. Rev. Stat. 1981, ch. 38, par. 21 — 1(d)). Following an adjudicatory hearing on April 8, 1983, the court entered an order continuing the matter to May 20, 1983, for disposition. The order stated that “from the evidence presented, the matters in the petition are proved to the required degree and the court enters findings thereon.” Findings of guilt were also pronounced in open court. However, an adjudication of wardship was expressly withheld pending a social investigation. At the dispositional hearing on May 20, 1983, the court entered an order continuing the minor under supervision pursuant to section 4 — 7 of the Juvenile Court Act (hereinafter the Act) (Ill. Rev. Stat. 1981, ch. 37, par. 704 — 7). The order specifically found that “at the present time the best interests of the minor and of the public do not require the wardship of the court.” The court then ordered the adjudication of wardship stayed under certain terms and conditions, which included that M.W.W. report to his probation officer “as directed,” that he perform 40 hours of public service, and that he make restitution to the victims in the amount of $40. The matter was continued to May 18, 1984, “for final review.” On appeal, the minor contends that the State failed to establish the corpus delicti of the two charged offenses, and that his guilt of the offenses was not proved beyond a reasonable doubt. The State responds to these contentions and also raises the additional contention that the order appealed from is not a final and appealable order. We first consider the State’s challenge to appealability. We do not reach the merits of the minor-respondent’s appeal, since we believe the case must be reversed and remanded on a ground not raised by the parties; i.e., the trial court’s lack of jurisdiction to enter the dispositional order. Section 4 — 7(1) of the Juvenile Court Act (Ill. Rev. Stat. 1983, ch. 37, par. 704 — 7(1)) authorizes the trial court to enter an order of continuance under supervision pursuant to certain specified conditions: “Sec. 4 — 7. (1) The court may enter an order of continuance under supervision (a) upon an admission or stipulation by the appropriate respondent or minor respondent of the facts supporting the petition and before proceeding to findings and adjudication, or after hearing the evidence at trial but before noting in the minutes of proceeding a finding of whether or not the minor is a person described in Section 2 — 1; and (b) in the absence of objection made in open court by the minor, his parent, guardian, custodian, responsible relative, defense attorney or the State’s Attorney.” (Emphasis added.) Section 2 — 1 of the Act, to which the above provision refers, describes persons subject to proceedings under the Act and includes, among others, delinquent minors. (Ill. Rev. Stat. 1983, ch. 37, par. 702 — 1.) As is evident from the above-quoted language, a continuance under supervision pursuant to section 4 — 7 does not finally dispose of the merits of the State’s petition for an adjudication of delinquency, but provides only for a continuance of the proceedings. (In re AM. (1981), 94 Ill. App. 3d 86, 88, 418 N.E.2d 484.) As such, it is an order which is necessarily not based on a judgment (see People v. Breen (1976), 62 Ill. 2d 323, 326, 342 N.E.2d 31; In re AM. (1981), 94 Ill. App. 3d 86, 88, 418 N.E.2d 484), and is unappealable except where the Supreme Court Rules permit interlocutory appeal. (In re A.M. (1981), 94 Ill. App. 3d 86, 88, 418 N.E.2d 484.) While the rules permit interlocutory appeal from certain orders under the Juvenile Court Act (87 Ill. 2d Rules 662, 663; In re A.M. (1981), 94 Ill. App. 3d 86, 88, 418 N.E.2d 484), those orders are not implicated in the present case. Thus, if in fact the order here is an order for continuance under supervision pursuant to section 4 — 7 of the Act, as it so states on its face, then the State’s assertion of unappealability is correct.  In the present case, however, the order for continuance under supervision was entered after the trial court found the minor guilty of the charged offenses but before an express adjudication of the minor’s delinquency. Under these same circumstances, this court held in In re A.M. (1981), 94 Ill. App. 3d 86, 418 N.E.2d 484, that an order for continuance under supervision was not a final and appealable order. However, since our decision in In re A.M., the Illinois Supreme Court has held that a finding of guilt in open court and in a written order that was never vacated is tantamount to a finding of delinquency, since the Juvenile Court Act defines a delinquent minor as a minor who “prior to his 17th birthday has violated *** any federal or state law ***.” (In re J.N. (1982), 91 Ill. 2d 122, 128, 435 N.E.2d 473; see Ill. Rev. Stat. 1981, ch. 37, par. 702 — 2.) Given this recent pronouncement by our State’s highest court, we must necessarily conclude that the trial court’s placement of M.W.W. on “supervision” after its findings of guilt was really, but for what follows later, a disposition of the case akin to probation (see Ill. Rev. Stat. 1983, ch. 37, par. 705 — 3), and not merely a continuance as contemplated by section 4 — 7 of the Juvenile Court Act. (In re J.N. (1982), 91 Ill. 2d 122, 128, 435 N.E.2d 473; Ill. Rev. Stat. 1983, ch. 37, par. 704 — 7.) Section 4 — 7, as pertinent here, authorizes a continuance under supervision only “before noting *** a finding of whether or not the minor is a person described in Section 2 — 1; ***.” (Ill. Rev. Stat. 1983, ch. 37, par. 704— 7(l)(a).) Under the Juvenile Court Act, a dispositional order results in a final judgment and is, therefore,, appealable. In re J.N. (1982), 91 Ill. 2d 122, 127, 435 N.E.2d 473; see In re Smith (1980), 80 Ill. App. 3d 380, 399 N.E.2d 701. However, the plot thickens. We believe that under the circumstances of this case, the court’s dispositional order was entered without authority. Under the Juvenile Court Act, a dispositional order is not to be entered until after the court has adjudged the minor a ward of the court. (In re J.N. (1982), 91 Ill. 2d 122, 128, 435 N.E.2d 473; In re Younger (1977), 45 Ill. App. 3d 922, 923, 360 N.E.2d 396; In re Horton (1977), 45 Ill. App. 3d 264, 360 N.E.2d 394; Ill. Rev. Stat. 1983, ch. 37, par. 704 — 8.) Section 4 — 8 of the Act provides, in relevant part: “(1) After hearing the evidence the court shall make and note in the minutes of the proceeding a finding of whether or not the minor is a person described in Section 2 — 1. If it finds that the minor is not such a person or that the best interests of the minor and the public will not be served by adjudging him a ward of the court, the court shall order the petition dismissed and the minor discharged from any detention or restriction previously ordered in such proceeding. (2) If the court finds that the minor is a person described in Section 2 — 1 and that it is in the best interests of the minor and the public that he be made a ward of the court, the court shall note in its findings whether he is delinquent, addicted, requiring authoritative intervention, neglected or dependent, specifying which of Sections 2 — 2 through 2 — 5 is applicable, and shall adjudge him a ward of the court and proceed at an appropriate time to a dispositional hearing.” (Emphasis added.) (Ill. Rev. Stat. 1983, ch. 37, par. 704 — 8.) It has been held that a minor need not be explicitly adjudged to be a ward of the court in order to give the court jurisdiction to enter a dis-positional order. (In re J.N. (1982), 91 Ill. 2d 122, 129, 435 N.E.2d 473.) An adjudication of wardship may be implied from the circumstances of the case. (In re J.N. (1982), 91 Ill. 2d 122, 129, 435 N.E.2d 473; In re Scott (1978), 62 Ill. App. 3d 367, 368, 379 N.E.2d 72.) However, the application of these principles is inappropriate where, as here, the court has specifically found that “at the present time the best interests of the minor and of the public do not require the wardship of the court,” and where an adjudication of wardship was expressly stayed. (Cf. In re J.N. (1982), 91 Ill. 2d 122, 128-29, 435 N.E.2d 473.) The language of the dispositional order here is in our view mutually exclusive. Absent either an explicit adjudication of wardship or circumstances under which such an adjudication may be implied, the trial court is without jurisdiction to enter a dispositional order. (See In re Horton (1977), 45 Ill. App. 3d 264, 360 N.E.2d 394; In re Younger (1977), 45 Ill. App. 3d 922, 923, 360 N.E.2d 396.) We therefore reverse the dispositional order and remand the cause with directions that the trial court determine whether an adjudication of wardship is in order and, if made, a dispositional order may be entered. (See In re Martin (1977), 48 Ill. App. 3d 341, 346-47, 363 N.E.2d 29.) However, if it is found that the minor should not be adjudged a ward, the petition shall be dismissed. (In re Martin (1977), 48 Ill. App. 3d 341, 347, 363 N.E.2d 29; Ill. Rev. Stat. 1983, ch. 37, par. 704 — 8(1).) Alternatively, the trial court may vacate its earlier findings of guilt and enter an order for continuance under supervision pursuant to section 4 — 7 of the Juvenile Court Act (Ill. Rev. Stat. 1983, ch. 37, par. 704-7; see In re J.N. (1982), 91 Ill. 2d 122, 128, 435 N.E.2d 473). Accordingly, the judgment of the circuit court of McHenry County is reversed and remanded with directions, in accordance herein. Reversed and remanded. SEIDENFELD, P.J., concurs.